Citation Nr: 0013858	
Decision Date: 05/25/00    Archive Date: 06/05/00

DOCKET NO.  98-12 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for memory loss, to 
include as due to an undiagnosed illness.

2.  Entitlement to service connection for a psychiatric 
disorder, to include as due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Loring, Counsel



INTRODUCTION

The veteran had active military service from January 1964 to 
January 1966 and from January 1991 to May 1991, including 
service in the Southwest Asia theater of operations in 1991. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision by the 
Roanoke, Virginia Regional Office (RO) of the Department of 
Veteran's Affairs (VA), through the Philadelphia, 
Pennsylvania RO, which was reviewing claims from the 
veteran's region for disability as a result of service during 
the Persian Gulf War.  A notice of disagreement was received 
in November 1997, a statement of the case was issued in June 
1998, and a substantive appeal was received in July 1998.   

The RO listed two separate issues in the June 1998 statement 
of the case, and the Board has listed both issues separately 
in this decision for purposes of consistency.

The Board observes that entitlement to service connection for 
panic disorder with depressive features claims as memory 
loss, poor concentration, depression and anxiety was denied 
by rating decision in March 1996.  However, the RO contacted 
the veteran in August 1996 and informed him that it was again 
reviewing a claim for disability based on his Persian Gulf 
War service.  Although the reasons for such action are not 
entirely clear from the record, it appears that the March 
1996 rating decision did not consider the undiagnosed illness 
provisions related to Persian Gulf War service.  It is clear 
that the subsequent August 1997 rating decision denied 
entitlement to service connection for memory loss and 
concentration problems as due to an undiagnosed illness.  The 
statement of the case listed this issue as well as 
entitlement to service connection for psychiatric disability 
due to an undiagnosed illness.  It would appear, therefore, 
the RO undertook a review based on a theory of service 
connection (undiagnosed illness related to Persian Gulf War 
service) which may not have been contemplated in the March 
1996 denial of service connection for psychiatric disability.  
Under the circumstances, the Board declines to view the March 
1996 rating decision as a final rating decision, and there is 
therefore no need to engage in the new and material evidence 
analysis.   


FINDINGS OF FACT

1.  The veteran's memory loss is attributable to a 
psychiatric disability, variously diagnosed. 

2.  The veteran suffers from a psychiatric disability, 
variously diagnosed, which was not manifested during his 
active duty service and is not otherwise shown to be related 
to his active duty service, or to a service-connected 
disability.


CONCLUSIONS OF LAW

1.  Disability manifested by memory loss was not incurred in 
or aggravated by the veteran's active military service.  38 
U.S.C.A. §§ 1110, 1131, 1117, 5107 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.303, 3.317 (1999).

2.  Psychiatric disability was not incurred in or aggravated 
by the veteran's active military service, nor is his 
psychiatric disability proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 
1117, 5107 (West 1991 & Supp. 1999); 38 C.F.R.§§ 3.303, 
3.310, 3.317 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, service connection may be established for a 
disability resulting from personal injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted within the 
line of duty if the disability is not a result of the 
veteran's own willful misconduct.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  Certain chronic disabilities, such as 
psychoses, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Further, service connection may be granted for disability due 
to undiagnosed illness as a result of service in the 
Southwest Asia theater of operations during the Persian Gulf 
War pursuant to 38 U.S.C.A. § 1117(a) and 38 C.F.R. § 3.317.  
To establish service connection, there must be manifestation 
of one or more signs or symptoms of undiagnosed illness, 
objective indications of chronic disability during the 
relevant period of service, or to a degree of disability of 
10 percent or more within the specified presumptive period, 
and a nexus between the chronic disability and the 
undiagnosed illness. 

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet.App. 439 (1995).

As a preliminary matter, the Board finds that the veteran's 
claims for service connection are well-grounded.  38 U.S.C.A. 
§ 5107(a).  In that regard, the Board notes that the 
veteran's qualifying military service and his reported 
complaints render his claims plausible.  The Board also finds 
that the evidence of record allows for equitable resolution 
of the claims on appeal, and that the duty to assist the 
veteran in establishing these claims has been satisfied.  38 
U.S.C.A. § 5107(a).  After reviewing the claims file which 
includes various VA examination reports as well as other 
medical evidence, the Board finds that the record as it 
stands allows for equitable appellate review and that the 
duty to assist the veteran has been met.  38 U.S.C.A. 
§ 5107(a). 

The veteran asserts that he developed "severe" memory loss 
problems and a psychiatric disability after his service in 
the Persian Gulf.  The record reflects that the veteran was 
called to active duty in January 1991, and had service in the 
Persian Gulf from January to April 1991.  The Board notes 
here that service connection has already been established for 
chronic joint pain and for chronic fatigue, flu-like symptoms 
and burning sensation of the chest and stomach under the 
undiagnosed illness provisions of 38 C.F.R. § 3.317. 

The veteran's service medical records are completely negative 
for complaints or clinical abnormalities involving his 
neuropsychiatric system.  Records from his first period of 
service do not reference any such complaints or findings, and 
separation examination in January 1966 shows that his 
psychiatric status was clinically evaluated as normal.  
Records subsequent to his first active duty period are also 
silent for pertinent findings.  Service medical records from 
the veteran's second period of active duty fail to document 
any complaints or clinical abnormalities with respect to any 
of the claimed disabilities.  There is no indication of any 
memory loss or related cognitive problem, and his separation 
examination report of March 1991 reflected a normal 
psychiatric evaluation.

VA outpatient records covering the period from February 1992 
through March 1993 reflect no complaints or findings related 
to memory loss or any psychiatric problems.  A Persian Gulf 
Protocol evaluation in May 1993 reflected various complaints, 
including memory loss and difficulty concentrating.   

In conjunction with a claim for compensation, the veteran was 
afforded a VA examination in June 1994.  His complaint of 
"flu-like symptoms" and his report of "terrible memory 
loss" were reflected in the examiner's diagnosis.  As a 
result, the RO referred the veteran for further evaluation.  

An April 1995 VA examination for mental disorders noted the 
veteran's complaints of memory loss and difficulty 
concentrating.  He stated that he could not remember names of 
friends, but could remember names of relatives.  He reported 
that in May or June 1991, when going to visit his mother, he 
had "some sort of spell."  He reported that he became 
physically ill, could not concentrate, and "didn't know 
where he was for about 30 minutes."  He stated that he 
"kind of blanked out."  He remained in his car until the 
"spell" was over and then returned home.  The veteran also 
reported during this examination that he went on sick call 
during service for aching joints and flu-like symptoms.  The 
examiner noted that the veteran's somatic complaints 
continued presently.  The veteran's primary complaints were 
physical, related to aching joints and hurting all over.  He 
further stated that he had "terrible memory problems," was 
nervous all the time, and experienced panic attacks 2-3 times 
a week.  He reported "frightening dreams and recurring 
thoughts about bad things that could have happened to him 
during the Gulf War but didn't."  

The mental status evaluation revealed that the veteran's mood 
was anxious, and he was depressed, tense, and restless.  He 
was tearful, showed memory and concentration problems, and 
had difficulty focusing his thoughts and sticking to the 
point when questioned.  His speech tended to be 
"unspontaneous," and his affect was appropriate but 
constricted.  Psychomotor activity was within normal limits 
and insight was fair.  Recent memory was moderately impaired, 
immediate memory was mildly impaired, remote memory was 
intact.  Concentration was mildly impaired, fund of general 
information, abstract thinking, and judgment were intact.  
The examiner reported a diagnosis of panic disorder with 
depressive features.  

VA outpatient records through April 1997 also reflect that 
the veteran was being treated with biofeedback techniques for 
his complaints of joint pain and anxiety from approximately 
January 1995 through April 1996.  A February 1995 clinical 
report from the psychologist administering biofeedback noted 
that the veteran tended toward somatization.  A June 1995 CT 
scan of the brain was normal.  In December 1995 the veteran 
was referred for a VA outpatient mental health evaluation.  
His diagnosis was reported as R/O general anxiety disorder.  
He was subsequently diagnosed as having post-traumatic stress 
disorder (PTSD) in January or February 1996, and was referred 
to a PTSD group.  He was discharged from the PTSD group in 
March 1996, and in June 1996 he was noted to have a pain 
disorder associated with both a psychological and medical 
condition.  

The veteran was referred for further evaluation in December 
1996.  A VA psychology intern assessed the veteran in 
December 1996 and found a "likelihood of impairment in [the 
veteran's] cognitive functioning."  She also noted that the 
cognitive disturbances interfered with the veteran's ability 
to provide a valid and reliable profile in the Minnesota 
Multi-Phasic Personality Inventory, noted to be "an unusual 
finding given his high level of premorbid adjustment."  She 
further reported that the veteran was "experiencing a high 
degree of psychological distress including depression, 
anxiety, and apprehension."  The VA evaluator reported that 
the "[r]esults from several of the primary sources of data 
are confounded by evidence of organicity based on several 
screening instruments.  These findings include evidence of 
impairment with immediate and short term memory retention, 
sustained attention and concentration, abstraction, and 
perceptual-motor abilities.  [The veteran] is evidencing 
symptoms of depression, and anxiety including a preoccupation 
with worry regarding the current condition of his health."  
She referred the veteran for a comprehensive 
neuropsychological assessment to "clarify the question of an 
operational organic component related to his symptom 
complex."  The Axis I diagnoses were reported as: PTSD; 
major depressive disorder, moderate, single episode (R/O); 
cognitive disorder NOS (R/O).  

The April 1997 VA outpatient neuropsychiatric evaluation 
revealed that the veteran "presented a picture of 
impairment, which was often fairly dramatic, on virtually all 
of the tests employed.  His responses on the Rey 'Memory' 
Test and 'Symptom Validity Test' suggested a motivational 
aspect to his seemingly poor neuropsychological 
performance."  The VA psychologist noted in summary that the 
veteran's results on all tests administered were not 
consistent with valid responding, therefore, "it may be 
worth considering 'motivation' as an explanation, at least in 
part, for the above results."  It was recommended that the 
veteran continue in treatment with psychological services.

The veteran was afforded a general medical VA examination in 
December 1997 which included a PTSD diagnosis in the summary, 
without psychiatric evaluation.  The recommendation was to 
consider thalamic pain and psychogenic pain.  

In March 1998, a VA psychiatric examination found that the 
veteran's reported service history and psychiatric complaints 
did not meet the criteria for a diagnosis of PTSD.  The 
mental status evaluation revealed that the veteran was 
talkative, and his mood was anxious and depressed.  He 
appeared tense and restless and had some difficulty sticking 
to the point.  He showed memory difficulty and was tearful.  
His speech was clear, relevant, and logical.  Affect was 
appropriate but restricted.  There were no psychotic 
abnormalities noted.  Insight was fair.  Recent memory was 
moderately impaired, immediate and remote memories were 
intact.  Concentration was adequate and fund of general 
information, abstract thinking, and judgment were intact.  
The examiner reviewed the veteran's extensive medical history 
and noted the presence of many physical complaints and 
multiple physical examinations, with an apparent absence of 
objective findings to fully explain the veteran's subjective 
physical problems.  The examiner reported a diagnosis of 
somatoform disorder with associated depression.  He offered 
an opinion that the veteran's joint pain and fatigue were 
more likely manifestations of his psychiatric disorder (as 
such complaints were common in cases of somatoform disorder) 
as opposed to his psychiatric disorder being due to his joint 
pain and fatigue.  In this regard, the examiner also referred 
to the October 1997 VA neurological consult report which 
indicated that psychogenic pain should be considered as a 
possible etiology for the veteran's report of generalized 
joint pain.  

With regard to the psychiatric disability issue, the clear 
preponderance of the evidence is against a finding that such 
disability had its inception during the veteran's military 
service or is otherwise related to such service.  As 
discussed earlier, no pertinent complaints or findings were 
recorded in the service medical records.  In fact, it appears 
that psychiatric symptoms were first manifested a few years 
after service.  The initial records of psychiatric complaints 
refer to anxiety and panic symptoms in January 1995, and 
there is no record of any complaints regarding memory loss 
until the April 1995 VA examination report, nearly four years 
after separation from service.  

While it is well established that the veteran has a 
psychiatric disability, the actual disorder has been 
variously diagnosed by the VA as panic disorder, PTSD, major 
depressive disorder, and lastly, somatoform disorder.  In 
assessing the various medical reports, the Board concludes 
that the strength and weight of the evidence of record 
supports the diagnosis of somatoform disorder as described by 
the March 1998 VA examination report.  In dismissing the PTSD 
diagnosis, the Board notes that the original diagnosis was 
reported by a VA outpatient physician without identification 
of stressors, or elaboration of the basis for the diagnosis 
other than the veteran's report of history.  Moreover, the 
most recent VA examiner, who had the benefit of reviewing all 
of the veteran's past medical records, found that the veteran 
did not meet the criteria for a diagnosis of PTSD.  

In reaching the conclusion that the evidence supports a 
finding of somatoform disorder, the Board observes that the 
veteran was treated at length for pain and anxiety through 
biofeedback, and was noted then to have a tendency to 
somatize, and, despite his diagnosis of PTSD and referral to 
a PTSD group, he was removed from that treatment milieu as it 
was not found to be helpful.  In addition, an extensive VA 
neuropsychiatric evaluation in April 1997 noted that the 
results from the battery of instruments evaluating the 
veteran were invalid and exaggerated to such an extent that 
the psychologist suggested motivation as a factor for the 
poor test results.  In further support of the diagnosis, a VA 
neurologist has suggested psychogenic pain as the basis for 
the veteran's related complaints, and there are several 
references to somatization in the VA outpatient records.  

Thus, in weighing the medical evidence of record, the Board 
finds that the two extensive VA psychological evaluations of 
April 1997 and March 1998, in conjunction with the VA 
neurology report of psychogenic pain, and scattered 
references through the file to somatization, are more 
probative and should be afforded considerable weight.  
Moreover, as referenced by the March 1998 VA examiner, there 
is an absence of objective medical evidence to support a 
finding of a disorder of the neurological, musculoskeletal, 
cardiovascular, or gastrointestinal system, which lends 
further support to his conclusion of a somatoform disorder.

The Board also notes that the March 1998 VA examination 
report includes a clear opinion to the effect that it is more 
likely that the joint pain and fatigue (both of which have 
been service-connected on an undiagnosed illness basis) are 
due to the psychiatric disorder rather than the other way 
around.  In other words, there is no basis for finding that 
service connection for psychiatric disability is warranted on 
a secondary basis under 38 C.F.R. § 3.310. 

Further, to the extent that the veteran may be claiming that 
his psychiatric disorder is due to an undiagnosed illness, 
the medical evidence shows that one or more diagnosed 
psychiatric disorders are present.  There is therefore no 
basis under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317 for 
establishing service connection for psychiatric symptoms due 
to an undiagnosed illness.  

With regard to the veteran's claim for memory loss, the Board 
believes that such symptomatology can be reasonably 
attributed to the veteran's psychiatric disability.  Findings 
of mild to moderate memory loss have been reported on 
psychiatric examinations.  The Board notes that VA has 
recognized that memory loss is a symptom and is associated 
with psychiatric disorders, and this symptom is in fact 
listed among pertinent diagnostic criteria for psychiatric 
disability.  38 C.F.R. Part 4, including Diagnostic Code 
9440.  As memory loss can reasonably be attributed to a 
medically diagnosed disorder, it does not fall within the 
purview of 38 C.F.R. § 3.317 regarding disability due to 
undiagnosed illness.  

In sum, the Board concludes that the preponderance of the 
evidence is against the claims of service connection for 
memory loss, to include as due to an undiagnosed illness, and 
for a psychiatric disorder, to include as due to an 
undiagnosed illness.  It follows, therefore, that there is 
not such a state of equipoise of the positive evidence with 
the negative evidence to otherwise permit favorable 
determinations.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990).   



ORDER

The appeal is denied as to both issues.  



		
	ALAN S. PEEVY 
	Member, Board of Veterans' Appeals



 

